NIX, Judge.
This is an original proceeding in which the petitioner, Lenruth Bennett, seeks his release from the State Penitentiary at Mc-Alester, Oklahoma, by Writ of Habeas Corpus.
His petition contends that he was convicted of perjured testimony, which he attempts to supplant with his own affidavit. This is not sufficient to bring the matter before the Court, and would have no part in habeas corpus proceeding if it were.
This Court is bound, and has repeatedly held, as in the case of Ex parte Lister, 285 P.2d 1046:
In habeas corpus proceeding, Court of Criminal Appeals will not review the - evidence to determine the sufficiency thereof to support a judgment and sentence, but will confine its examination to an inquiry as to whether the court issuing commitment had jurisdiction of the subject matter and of the person of petitioner and whether the judgment and sentence were within the jurisdiction of the court.
Since this proceeding does not evidence a violation of any of these elements, the Writ of Habeas Corpus is accordingly denied.
. JOHNSON, P. J., and BUSSEY, J., concur.